Citation Nr: 1200091	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1967 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for diabetes mellitus, type II.  

In a February 2010 decision, the Board reopened the previously denied claim, and remanded the underlying claim on the merits for further development.  The Veteran failed to report for a scheduled examination; this is discussed in greater detail below.

The Veteran testified at a November 2008 hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran served in Vietnam between January 1962 and May 1975; he is presumed exposed to herbicides.

2.  The Veteran is currently diagnosed with diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection of diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain diseases may be presumed to have been incurred in service when present in a Veteran who was exposed to herbicides in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Type II diabetes mellitus is a listed diseases for purposes of presumptive service connection in herbicide exposed Veterans.  38 U.S.C.A. §§ 1101, 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  The conditions may manifest at any time after exposure.  38 C.F.R. § 3.307(a)(6).  A Veteran who served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(i).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records verify the Veteran's presence in Vietnam in 1967, based on the APO noted and his unit.  Further, his DD Form 214 documents his award of a Purple Heart and Combat Infantryman Badge.  Herbicide exposure is established.

While private treatment records indicate the 1978 onset of Type I diabetes following a course of steroid treatment for rheumatoid arthritis, the June 2002 VA examiner indicated that the Veteran had recently begun using an oral hypoglycemic agent.  Private treatment records verify the use of such through 2007, and the Veteran testified at his November 2008 DRO hearing that he continued to use such.

Use of an oral hypoglycemic is a hallmark of type II diabetes.  Dorland's Illustrated Medical Dictionary 506 (30th Ed. 2003).  The VA examiner also diagnosed Type II diabetes.  The record establishes that diabetes mellitus, type II, is a current, valid diagnosis, regardless of the validity of any past diagnosis with Type I diabetes.  This obviates the need for further examination, as was requested in the prior February 2010 Board remand; rescheduling of the missed examination is not required, although the Veteran did show good cause for his failure to report.

As the Veteran is presumed exposed to herbicides, and has a current valid diagnosis of diabetes mellitus, type II, service connection for that disease is warranted on the basis of presumption.  While the presumption is a rebuttable one, the evidence of record regarding the possible role of steroids in the development of the disease at worst places the positive and negative evidence in equipoise.  In such cases, all reasonable doubt is resolved in favor of the Veteran.


ORDER

Service connection for diabetes mellitus, type II, is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


